Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 1 of 10

| FILED
IN THE UNITED STATES DTSiGUERK SCONCE

FOR THE DISTRICT OF MAS SACHS En 07
(Ou Waa i

U.S. DISTRICT COURT

DISTRICT OF MASS.
JAMES M. MERRILL
PETITIONER
Vv.
UNITED STATES OF AMERICA
RESPONDENT Case #14-CR-40028-TSA

MOTION FOR REDUCTION OF SENTENCE
PURSUANT TO AMENDED 18 U.S.C.§ 3582

IINTRODCUTION

Now comes James M. Merrill, the" Petitioner" in the above captioned
matter, respectfully asking that this court grants him compassionate
release based on his mother's extraordinary medical'condition, the impact
prolonged incarceration has had and continues to have on his daughter,
the financial difficulties faced by his family, [and any others] as set
out in detail in this memorandum.

Mr. Merrill, states that his prison rehabilitation and his
deteriorating family situation is not only extraordinary but: compelling.

The effect on the victims and the amount of loss are not as

significant as previously determined by the court. Although any loss is
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 2 of 10

improper, he is asking that this court considers the current situation as
a whole and make a determination if his current situation and his
rehabilitation still warrants the sentence imposed by this court, which
he is now serving.
WALVER

Mr. Merrill's understanding is that he could not have waived his
right to file a motion with the District Court for a reduction of
sentence, pursuant to 18 U.S.C.§ 3582, because at the time he signed his
plea agreement which mentions a waiver of his rights to file a motion
pursuant to §3582, only the Director of the Bureau of Prisons could have
filed a motion on the prisoner's behalf. Even so, his waiver could not
have been voluntary, knowing nor intelligently made, so he ask that the
court makes a determination as to whether his waiver is effective and if
the court decides that the waiver is effective then he will voluntary
withdraw this motion.
FACTUAL BACKGROUND

On or around April of 2014, Mr. Merrill was indicted by a grand jury
sitting in the District of Massachusetts.

On October 24, 2020, Mr. Merrill pled guilty to counts of the
superseding indictment. |

On March 22, 2017, Mr. Merrill was sentenced to seventy two months
of incarceration.

On February 24, 2020 Mr. Merrill filed a request with the Warden

of the institution where he is imprisoned, asking that the Warden files a
motion on his behalf for a reduction of his sentence.Exhibit 1

As of the filing of this motion 30 days has lapsed and the Warden
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 3 of 10

at FPC Devens has not responded to Mr. Merrill's request.

REDUCTION OF SENTENCE STANDARDS

A court's ability to modify a sentence after it has been imposed is
extremely Limited. dine way a court may modify a sentence is through
"compassionate release" as outlined in 18 U.S.C. § 3582(c)(1)(A), which
was recently modified by the First Step Act (FSA). See Pub. L. No. 115-
391, § 603. Iln the past, 18 U.S.C. § 3582 (c)(1) (A) permitted a court to
reduce a defendant's term of imprisonment only upon motion of the
Director of Bureau of Prisons (BOP). The FSA modified § 3582 (c)(1)(A)
such that a prisoner may now directly petition the court "after the
prisoner has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the prisoners
behalf or the lapse of 30 days from the receipt of such a request by the
Warden of the institution where he is imprisoned, whichever is earlier.

If a prisoner exhausts administrative remedies, the court may, upon
a motion of the prisoner reduce his sentence, after considering the
factors set forth in 18 U.S.C. § 3553(a) to the extent they are
applicable, if the court finds that |

(i)extraordinary and compelling reasons warrant such a
reduction.

The starting point in determining what constitutes “extraordinary
and compelling" reasons under § 3582(c)(1)(A)(i) is the llentencing
guideline discussing compassionate release issued by the United States
Sentencing Commisson. See U.S.S.dl. § 1B1.13

The statute does not define the term “extraordinary and compelling.
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 4 of 10

"A fundamental canon of statutory construction is that, unless otherwise
defined, words will be interpreted as taking their ordinary,
contemporary, common meaning."Perrin v. United States,444 U.S. 37, 42,

100 S. Ct. 311, 62 Il. Ed. 2d 199(1979); see also Smith v. Wnited States
| ,508 U.S. 223, 228, 113 $.Ct. 2050, 124 L Ed. 2d 138 (1993) (“when a word
is not defined by statute, we normally construe it in accord with its
ordinary or natural meaning."). Because the Bureau of Prisons (BOP) has
been, until the First lltep Act, solely authorized to move the court for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), the BOP's
interpretation of "extraordinary and compelling" reasons is informative.
The Bureau of prisons Program Statement entitled "Compassionate
Release/Reduction of Sentence" Procedures for implementation of 18
.U.S.C. §§ 3582 [(c)(1)(A)] and 4205(g)" describes, in relevant part,
other reasons as determined by the prisoner. Program 5050.50 (Jan. 17,
2019).

"Although not dispositive, dictionary definitions are ‘Valuable

tools for ‘approximating the sense in which a linguistic community uses
and understands a word and for conforming that an understanding taken as

ordinary is not, in fact idiosyncratic." Struniak v. Ilynch, 159 F. Supp.

 

3d 643, 653 n. 11 (E.D. Va. 2016). Black's law Dictionary defines
"extraordinary" as [bJeyond what is usual, customary, regular, or
common." Extraordinary, Black's Law Dictionary (1ith ed. 2019). Although
it does not define "compelling" , Black's Law Dictionary defines
"compelling need" as one "so great that irreparable harm or injustice
would result if it is not met.

Also instructive is the United States Sentencing Commission's
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 5 of 10

interpretation of extraordinary and compelling” circumstances although

the relevant sentencing guideline and its commentary apply to §
3582(c)(1)(A) prior to the FSA and have not been amended. United States
llentencing Commission Guidelines’ commentary note 1 to § 1Bi.13 provides
circumstances in which extraordinary and compelling reasons exist.
Subdivision D acknowledges that there may be other situations which
constitutes extraordinary and compelling reasons and provides a non-

specific blanket reason. See United States v. Marshall LEXIS 3616 at 5
(D. Kentucky 2020). Therefor the FSA created an independent avenue for
defendants to seek relief from the Federal Courts.

However this court has failed to recognize that the sentencing
guidelines policy statement USSG § 1B1.13 no longer requires that the
Director of the BOP files a motion requesting that the prisoners sentence
be reduced, the discretion is left entirely up to the District Court. See

United States v. Cantu, [IEXIS 100923(S.D Tex. 2019) @4 ([T]he policy

 

statement provision that was previously applicable to 18 U.S.C § 3582
(c)(1)(A) no longer fits with the Iltatute and that and thus does not
comply with congressional mandate that the policy statement must provide

guidance on appropriate use of sentence-modification purposes under 3582.

Extraordinary and Compelling reasons:

Indeed, the situation with my elderly mother, who is 94 years old is
extraordinary and compelling. Prior to coming to prison Mr. Merrill was
one of the primary caregivers, him being there gave his mother a calming
effect, which minimized the severity and effect of her early onset of

Alzheimer's and Dementia. There is a significant strain on his other
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 6 of 10

siblings who have tried to replace him, by taking turns caring for his
mother and as a result she has been unable to attend church as often as
she would like, because Mr. Merrill who is now incarcerated was
responsible for ensuring that she attended service.

The strain on his immediate family does not end with his household,
his in-laws are also elderly and his father in-law, who is 90 years old
also has Dementia as well as numerous heart complications and his mother
in-law who is 88 years suffers from several autoimmune disorders.

The issue with his in-laws adds additional strain on his wife, who
is already challenged by the overwhelming effect of his incarceration on
her and the children. Moreover, her parents lives in Wisconsin, in the
middle of the country, which makes it even more trying and challenging
for him to watch from the sidelines.

These reasons combined with the other reasons below is “extraordinary
and compelling", because the loss amount used to calculate his Sentencing
Guideline Range has been reduced significantly and he is asking the court
whether he would have gotten the same sentence if the court had the
present loss amount before it. Although, the Sentencing Guidelines Manual |
are advisory, courts usually start with the guidleines calculation,

before calculating the final sentence.See United States v. Hughes U.S.

 

138 S. Ct 1765,1776 (U.S .2018)."'IIndeed the guidelines are the starting
point for every federal sentencing calculation in the federal system"See
also Molina-Martinez v. Wnited States, 136 S. Ct. 1338, 194 'l Ed. 2d 444,
454 (2016)"The court has made clear that the guidelines are to be the
Sentencing court's starting point and initial benchmark", "Although " an

_ incorrect [GSR]" is often independently "sufficient to show a reasonable
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 7 of 10

probability of a different outcome absent the erro" United States v.
Hudson, 823, F. 3d 11, 19 (ist Cir. 2016)

Additionally Mr. Merrill is also asking that the court considers
his rehabilitation while in prison, which he has ovewhelmingly
demonstrated.United States v. Sotelo LEXIS 135051 (E.D. PA 2019) Even if
an “Extraordinary and Compelling reason reasonably could have been know
or anticipated by the Sentencing Court, [that fact] does not preclude

consideration for a [Sentence] reduction".

18 U.S.C. § 3553(a) Factors.

Mr. Merrill has not had any incident report since he has been
incarcerated. Mr. Merrill has been working since he turned himself in to
begin serving his term of imprisonment. He is very appreciative, due to
the fact that he is working at the Power House where he multi tasks,
wearing many hats, and he has developed transferrable skills.

As the water and treatment analyst, he is resposnible for testing
the water that enters the boiler and is converted into steam to provide
heating for the prison hospital population. He is also responsible for
maintaining the equipment(s). Additionally, he is also responsible for
measuring the PH conductivity level, polymer counts, sulfite levels and
alkalinity levels. |In regards to other responsibilities he takes readings
from the domestic and city water and natural gas meters and the fuel
readings used for the emergency generators etc. Such a task requires a
trustworthy and responsible individual one who is reliable like him, who
works 7 days a week 365 days a year.

In prison he starts his day with spiritual enrichment, daily
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 8 of 10

devotional reading of different scriptures and learning to apply the
knowledge he obtains from his readings to his life so that he can
successfully reintegrate into the community.

Mr. Merrill has a very vulnerable family, his daughter has received
daily intensive outpatient counselling at a program at Leonard Morse
hospital in Natick. Although she has somewhat improved, she needed the
treatment because of the anxiety and depression brought on by the
significant impact of her father's incarceration has had on the family
and on her personally.

There is also a need to provide support to his wife, who is barely
making ends meet to maintain the mortgage on the family home and to feed
and support the family. This in itself is more than a sentence to see his
family suffer. !In addition, his elderly mother, who is 94 years old and
has Alzheimer's and dimentia, also needs Mr. Merrill's assistance with
her care, helping his brother and sister. See United States v. Bucci
LEXIS 178308 (D.Mass 2019), finiding that Mr. Bucci could obtain
compassioante release based on the need to take care of his elderly
ailing mother, and that the sentencing guidelines points to some specific
examples, which are not exclusive to obtaining relief.

lt goes without saying that Mr. Merrill has learned from his poor
judgement in the business venture which led to this prison sentence. He
now understands the consequences of making poor judgement(s), and the
impact those judgement(s) have had on his family and the victims of this
case. He has rehabilitated himself by participating in many programs in
prison, and reuniting with his faith. When he is released from prison he

will immediately begin working, using the skills and knowledge he has
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 9 of 10

acquired to start supporting his family and paying back society. Ne goes

without saying that he is remorseful.See Pepper v. United States 562

 

U.S. 476 131 §. Ct. (2011) "evidence of post sentencing rehabilitation may
be highly relevant to several of the 3553(a) factors that Congress has
expressively instructed District courts to consider at sentencing". Upon
release from prison Mr.Merrill will Live with his wife and children at 1
Coburn Dr. Ashland, MA 01721.
DANGEROUSNESS

Mr. Merrill does not pose a danger to any other person in the
community, he has strong family ties and the crimes for which he was
charged are not a crime of violence. He has taken the time to reflect on
his decision to get involved with TelexFree and he has learned a valuable
lesson. Prior to being charged with the instant offense and getting
involved with TelexFree, he ran his own cleaning company and supported
his family on the income he earned. Additionally, he is at a prison
camp, where there are no fences he is allowed to walk to work which is
about a 1/4 of a mile away and he has had no incident, as such Mr.
Merrill is not dangerous.
RELIEF REQUESTED

Mr. Merrill ask that this court grants him the relief he has

requested.

Respectfully glubmitted,

ce. FEY

James M. Merrill

Federal Medical Center, Devens MA
Case 4:14-cr-40028-TSH Document 432 Filed 03/30/20 Page 10 of 10

PO Box 879
Ayer MA, 01432
March 25, 2020

Certificate of llervice
I James Merrill certify that on March 25, 2020 || mailed a copy of

this motion by First Class Mail, United 'ltates Postal 'lervice to the
clerk of courts for filing and the government will be notified

electronically.

Respectfully Submitted,

$2. ¢fZ—

James M. Merrill

March 25, 202

«41 O=
